DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on February 28th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 28th, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a mechanism configured to transfer rotational force” in line 11 of claim 1 and “a movable handle mechanism” in line 13 of claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll et al. (US 2014/0364855) in view of Davenport et al. (US 2014/0114321).
 	Regarding claim 1, Stoll et al. disclose a drill extending from a distal end to a proximal end, comprising a housing (110) extending in a longitudinal direction (considered the central longitudinal axis of the housing); a rotatable drive shaft (120) including a first drive end (121-a) disposed at the proximal end of the drill and being configured for coupling to a driver (¶62), the rotatable drive shaft having a main shaft portion (121) extending in the longitudinal direction through the housing between the first drive end and a second drive end (121-b, figure 6); an angled tip region (see figure below) defining the distal end of the drill, the angled tip region comprising a drill bit coupler (124, 121-b, ¶33, ¶41) configured to receive a drill bit (e.g. 130) and orient the drill bit in an angled direction with respect to the longitudinal direction thereby defining a drilling axis of the drill bit (figure 1B); a mechanism (122) configured to transfer a rotational force applied to the first drive end through the second drive end and drill bit coupler (¶44, ¶53, ¶55); and a sleeve (see figure below) radially disposed at a distal end of the angled tip region and configured to radially surround at least a first portion of the drill bit when received in the drill bit coupler (figure 1B).
 	Stoll et al. fails to expressly teach or disclose the drill having a movable handle mechanism coupled to and disposed at a medial portion of the housing
 	Davenport et al. disclose a surgical device (figure 1) having a housing (22) and a movable handle mechanism (24, figures 1-6) coupled to and disposed at a medial portion of the housing (figures 2-3) the movable handle mechanism permits rotational and longitudinal flexibility to the surgeon in where the handle is positioned relative to the housing allowing for better placement of the movable handle relative to the housing (¶21-25).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the drill to have a movable handle mechanism as taught by Davenport et al. as it permits rotational and longitudinal flexibility to the surgeon in where the handle is positioned relative to the housing allowing for better placement of the movable handle relative to the housing.
 	Regarding claim 2, Stoll et al. in view of Davenport et al. disclose the movable handle mechanism includes a positioning handle (44/86 of Davenport).
 	Regarding claim 3, Stoll et al. in view of Davenport et al. disclose the movable handle mechanism is configured to move forward and backward in a longitudinal direction along the housing (¶21, ¶30 of Davenport).
 	Regarding claim 4, Stoll et al. in view of Davenport et al. disclose the housing includes a plurality of channels (32’s and 34’s, figure 1-6 of Davenport) and the movable handle mechanism (24 of Davenport) is configured to securely couple to the housing via at least one channel of the plurality of channels (¶21-25, ¶30, ¶32).
 	Regarding claim 5, Stoll et al. in view of Davenport et al. disclose the movable handle mechanism is configured to rotate clockwise and counterclockwise around the housing (¶25 of Davenport via one bearing engaging one of the plurality of detents/depressions, see ¶21).
 	Regarding claim 6, Stoll et al. in view of Davenport et al. disclose the housing includes a plurality of detents (¶21 of Davenport), and the movable handle mechanism is configured to securely couple to the housing via at least one detent of the plurality of detents (¶21-25. ¶30, ¶32 of Davenport).
 	Regarding claim 7, Stoll et al. in view of Davenport et al. disclose the movable handle mechanism further comprises a positioning ball (540, figures 2-3 of Davenport) having a size and shape corresponding to a size and shape of a detent of the plurality of detents (figures 2-3, ¶22-25 of Davenport), the positioning ball being configured to securely couple the movable handle mechanism via one detent of the plurality of detents (¶22-25 of Davenport).
 	Regarding claim 8, Stoll et al. in view of Davenport et al. disclose the movable handle mechanism is configured to move forward and backward in a longitudinal direction along the housing between a proximal stop ring (32 of Davenport acts as a stop ring as it engages with ball 50 to lock the position of 24) and a distal stop ring (34 of Davenport acts as a stop ring as it engages with ball 50 to lock the position of 24), the movable handle mechanism is configured to rotate clockwise and counterclockwise around the housing (¶25 of Davenport via one bearing engaging one of the plurality of detents/depressions, see ¶21), the housing includes a plurality of channels (32’s and 34’s are channels as well as being a stop ring), each channel of the plurality of channels including at least one detent (¶21 of Davenport “detents” or “depressions”), and the movable handle mechanism is configured to securely couple to the housing via one channel of the plurality of channels and one detent of the plurality of detents (¶21-25, ¶30, ¶32, figures 1-6 of Davenport).

    PNG
    media_image1.png
    272
    569
    media_image1.png
    Greyscale

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll et al. (US 2014/0364855) in view of Davenport et al. (US 2014/0114321) in further view of Potter (US 5,228,811).
 	Regarding claim 9, Stoll in view of Davenport disclose the claimed invention except for the angled tip region further comprises a compressible spring contacting the sleeve and configured to bias the sleeve in the angled direction, and the compressible spring is configured to surround at least a second portion of the drill bit when received in the drill bit coupler.
 	Potter discloses a drill (figure 1) having a compressible spring (32, figure 1, column 3, lines 16-21 and 55-62) contacting a sleeve (28 + 34) and configured to bias the sleeve (figure 1, column 3, lines 16-21, 55-62); and the compressible spring is configured to surround at least a second portion of the drill bit when received in a drill bit coupler (26, figure 4).  The compressible spring allows the operator to maintain a constant pressure between the sleeve and the element being cut to preclude the drill bit from slitting off the surface of the element being cut and injuring the surface surrounding the element which is to be cut (column 3, lines 55-62).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the drill of Stoll in view of Davenport to have the angled tip region comprise a compressible spring contacting the sleeve and configured to bias the sleeve in the angled direction as taught by Potter as the compressible spring allows the operator to maintain a constant pressure between the sleeve and the element being cut to preclude the drill bit from slitting off the surface of the element being cut and injuring the surface surrounding the element which is to be cut.
 	Regarding claim 10, Stoll in view of Davenport in further view of Potter disclose in a first mode of operation where the spring is in a neutral position (figure 1, in its static resting state), the sleeve and compressible spring are configured to surround lateral sidewalls of the drill bit when received in the drill bit coupler (figure 1 of Potter), and in a second mode of operation (during use, column 3, lines 45-62), the compressible spring is configured to compress in a direction parallel to the angled direction towards the mechanism (14, figure 1, column 3, lines 55-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775